When this case was called for trial, the defendant announced that he was not ready for trial because of the absence of three witnesses. One of these witnesses resided at Opp, in Covington county, and two in Coffee county, adjoining Covington county. It does not appear from the bill of exceptions that the court ever actually ruled on this objection, nor does it appear that the defendant reserved any exception to the action of the court in requiring him to go to trial.
It was perfectly proper for the state to prove that the belts which had been stolen from the gin company were found in the possession of the defendant at his mill. The *Page 191 
recent possession of stolen goods imposes upon the possessor the onus of explaining the possession, and, if he fails to make a reasonable explanation, it raises a presumption of guilt, which will support a verdict of conviction. 1 Mayfield Dig. p. 582.
It having been shown that the belts were stolen from a mill near Opp, it was not error for the state to prove that defendant was seen in Opp during the period within which the belts were supposed to have been stolen. It was also competent for the state to show how the defendant acted while he was in possession of the belts found at his mill, and what he said about it while he was in possession of the property. His manner, under such circumstances, is a material inquiry, and the court did not err in permitting the question. It was not error for the court to permit the state to show that, after the belt was carried down to the mill, it was measured, and that, when he saw a man by the name of Redmond coming, he rolled it up, put it in the dust bed, and turned a wheelbarrow over it. These facts were properly submitted to the jury for them to consider.
The defendant's motion, made at the end of the state's testimony, to exclude all of the testimony for the state, was properly overruled. Under the evidence, it was for the jury to say whether or not the defendant was guilty as charged in the indictment.
We find no error in the record, and the judgment of the trial court is affirmed.
Affirmed.